00-00148 In re Cain.wpd



No. 04-00-00148-CV
In re SHANE CAIN

From the 25th Judicial District Court, Guadalupe County, Texas
Trial Court No. 91-0984-CR
Honorable Dwight E. Peshel, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice  
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	March 29, 2000
DISMISSED FOR LACK OF JURISDICTION
	Relator, Shane Cain, has submitted a petition for writ of mandamus to compel the Texas
Board of Pardons and Paroles to take certain actions. We dismiss the petition lack of jurisdiction.
	This court's authority to issue original writs of mandamus is limited.  The court may execute
such extraordinary relief only when necessary to enforce its jurisdiction or to correct acts of a district
judge, county court judge, or district judge acting as a magistrate at a court of inquiry.   Tex. Gov't.
Code Ann. § 22.221(a) & (b) (Vernon Supp. 2000).   This mandamus proceeding is not one to
enforce our jurisdiction, no appellate jurisdiction having been invoked, nor is it directed against a 
district or county judge. Accordingly, we dismiss the petition for writ of mandamus because we lack
the jurisdiction to consider it.
								PER CURIAM
DO NOT PUBLISH